J-A21030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: L.M., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.M.D.L.R.                      :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 453 WDA 2017

                    Appeal from the Order February 22, 2017
               In the Court of Common Pleas of Allegheny County
                 Orphans’ Court at No(s): CP-02-AP-214-2016


BEFORE:      BENDER, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 20, 2017

        M.M.D.L.R. (“Father”) appeals from the order dated February 17,

2017, and entered on February 22, 2017, granting the petition filed by the

Allegheny County Office of Children, Youth and Families (“OCYF” or the

“Agency”), and involuntarily terminating his parental rights to his male child,

L.M. (“Child”) (born in January of 2014), pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1



____________________________________________


1 In the same order entered on February 22, 2017, the trial court terminated
the parental rights of Child’s mother, S.F., (“Mother”), after she withdrew
her contest to the involuntary termination.       See Trial Court Opinion,
4/24/17, at 1 n.1; N.T., 2/10/17, at 4. In the same order, the trial court
also involuntarily terminated the parental rights of any unknown father to
Child. Neither Mother nor any unknown father has filed an appeal, nor is
Mother or any unknown father a party to the present appeal.
J-A21030-17



       On November 28, 2016, OCYF filed the petition to terminate Father’s

parental rights to Child.      The trial court held a hearing on the petition on

February 10, 2017. Attorney Lilian A. Akin, on behalf of OCYF, and Attorney

Cynthia B. Moore, guardian ad litem (“GAL”) for Child,2 were present.

Father and his counsel, Attorney Raymond N. Sanchas, and Mother’s

counsel, Attorney Rhonda A. Marks, were also present at the hearing. OCYF

first presented the testimony, via telephone, of Terry O’Hara, Ph.D., the

court-appointed      psychologist     from     Allegheny   Forensic   Associates   who

conducted several evaluations of the family. N.T., 2/10/17, at 6. Attorney

Sanchas cross-examined Dr. O’Hara, then Attorney Akin conducted re-direct

examination, followed by re-cross examination by Attorney Sanchas. OCYF

next presented the testimony of Hannah Shankle, the Family Service

caseworker for Child’s family. Id. at 45. Attorney Sanchas cross-examined

Ms. Shankle, as did the GAL.              Attorney Akin then conducted re-direct

examination of Ms. Shankle.

       Next, Father presented the testimony of Carles Kemp, a family support

transportation worker for A Second Chance, Inc.                Id. at 86.   Mr. Kemp

supervised the visits between Father and Child since July 2016. Id. at 86-

88. Attorney Akin cross-examined Mr. Kemp.                 Father testified on his own


____________________________________________


2Attorney Moore has filed with this Court an advocate’s brief on behalf of
Child.




                                           -2-
J-A21030-17



behalf. Id. at 92. Attorney Akin questioned Father on cross-examination.

Attorney Sanchas conducted further questioning of Father on re-direct

examination. OCYF then presented the testimony of Ms. Shankle in rebuttal.

Id. at 118.

     The trial court found the following:

     Hannah Shankle (hereinafter, “Ms. Shankle”) was the Family
     Service caseworker for this family since April 14, 2015. Ms.
     Shankle testified that Child came to the attention of OCYF on
     November 9, 2014, after he presented at Children’s Hospital of
     Pittsburgh with multiple injuries.       See OCYF Exhibit 1;
     Stipulation No. 6 at 1. After an investigation, OCYF found a
     “large abrasion to [Child’s] head, scratches to his nose in a
     symmetrical shape, a bruise to his right ear and behind the ear,
     a large four-centimeter linear abrasion over the left side of his
     head and a two-centimeter bruise to the right back area of his
     head.” On November 10, 2014, OCYF obtained an Emergency
     Custody Authorization (hereinafter, “ECA”) because “no clear
     explanation” for the injuries was provided to OCYF.

     On February 4, 2015, Child was adjudicated dependent pursuant
     to [subsection one] of the Pennsylvania Juvenile Act at 42
     [Pa.C.S.A.] § 6302.    Mother and Father stipulated that Dr.
     Jennifer Wolford and Dr. Romberger, doctors from the Children’s
     Advocacy Center (hereinafter, “CAC”) of the Children’s Hospital
     of Pittsburgh of UPMC, “would have testified that [Child] was
     brought to [the] hospital with bruises and scratches and
     unexplained injuries.” See OCYF Exhibit 1, Stipulation No. 10, at
     2.

     OCYF created a Family Plan which listed the following goals for
     Father: 1) mental health; 2) parenting; 3) domestic violence;
     and 4) remain in contact and cooperate with OCYF.

     OCYF created a mental health goal for Father because during the
     initial investigation he admitted that he had a history of
     depression and Post-Traumatic Stress Disorder (hereinafter,
     “PTSD”) and was in treatment at the VA Hospital at that time.
     During the initial family conference on April 28, 2015, Ms.


                                    -3-
J-A21030-17


     Shankle observed a verbal altercation between Father and his
     sister where Father “became very angry, began cursing, yelling
     and screaming and eventually stormed out of the home, got in
     his vehicle and sped out of the driveway.”

     Domestic violence was a goal for Father because OCYF was
     active with Father and another child.[fn.1] Additionally, OCYF
     received documentation from the Monroeville Police Department
     “of numerous calls to the home where [Father] and [Mother]
     resided regarding domestic disputes, and [OCYF] also had
     received information from [Mother] in June 2016 of domestic
     violence.”

     Ms. Shankle testified that Father had a goal of parenting because
     OCYF was made aware of two previous charges of endangering
     the welfare of a child in West Virginia and Colorado.
     “Additionally, [OCYF] had concerns due to the physical injuries
     that [Child] had sustained as well as injuries that [I.K.-M.],
     [Father’s] other daughter, had sustained while in his care.”

     OCYF offered Father a multitude of services in order to reach his
     Family Plan goals.    On May 9, 2015, Father completed a
     parenting program at Arsenal. In-home services through Family
     Resources were also available to Father. To address his goal of
     domestic violence, Father participated in the Men’s Group
     through the Women’s Center and Shelter.          Father’s mental
     health treatment included medication management through the
     VA Hospital as well as outpatient therapy which he completed
     through the Vet Center. OCYF also provided Father with gas
     cards and a toddler bed to assist Father with his visitation with
     Child.

     In terms of progress, Father has not met his goal of mental
     health. Ms. Shankle provided examples of why OCYF believes
     this and explained that Father “has been consistently involved in
     outpatient therapy; however, his medication management
     through the Veterans Hospital has not been consistent.” Ms.
     Shankle testified that “OCYF confirmed that Father did not
     provide his therapist information as to why [Child] actually came
     into care and is not addressing this issue in therapy.” See OCYF
     Exhibit 3; Trial Court Order, 5/11/16, at 3. Additionally, OCYF
     received information that Father had a third child who resided in
     the Colorado area. On August 17, 2016, after a permanency
     review hearing, Ms. Shankle asked Father about his third child

                                   -4-
J-A21030-17


     and Father “stated that this was none of my business, that he
     would not discuss this with me, and he was very confrontational
     during that encounter.” In December [] 2016, Ms. Shankle
     asked Father to sign releases of information and documents for
     Child to participate in Westmoreland Intermediate Unit, a
     regional education service for children. Ms. Shankle observed
     that Father was “very frustrated and combative” and “very
     resistant” to sign the releases of information. OCYF also believes
     Father did not meet his mental health goal because he was not
     compliant with his medication.

            Father’s visitation with Child has remained consistent and
     he completed a parenting program at Arsenal on May 9, 2015.
     See OCYF Exhibit 1; Stipulation No. 15 at 2. However, there has
     been a lack of progress in terms of his visitation with Child and
     Father’s parenting ability.       Father obtained unsupervised
     visitation on September 17, 2015. However, on September 22,
     2015, KidsVoice filed a Motion for Supervised Visits.[fn.2]
     Visitation was ordered to go back to supervised on September
     25, 2015.       On May 11, 2016, Father was again given
     unsupervised visitation. Father reported that “the visits have
     gone well and have been successful.” However, visits “went
     back to being supervised by court order on July 6, 2016 due to
     reports of [Child’s] behavior declining since visits moved to
     unsupervised.” See OCYF Exhibit 1; Stipulation No. 27 at 3.

        They have reported that [Child] is now extremely ‘clingy’
        and ‘needy.’ [‘][Child] does not interact well with other
        children in the daycare. He has been hitting and kicking
        children. [Child] has also appeared fearful of unknown
        adults.    [Child] was observed covering his ears and
        appeared extremely startled when teachers prompted him
        to stop while redirecting him in the daycare.’ Further, the
        foster family alleged that [Child] has been experiencing
        ‘night terrors.’ [Father] denied observing any of these
        behaviors during visits.       OCYF questions ‘if these
        behaviors are the result of the large transition, or if
        something possibly is occurring during the visits.’
        KidsVoice provided similar information with respect to
        alleged changes for [Child] since unsupervised, overnight
        visitation commenced. From KidsVoice[’s] perspective,
        the changes reported by [Child’s] foster parents, daycare,
        and early intervention clinician are `drastic, as he
        reportedly [becomes] aggressive, ‘needy, clingy, and

                                   -5-
J-A21030-17


         afraid to change classrooms unless he knows where he is
         going. [Child] does not like to leave the daycare unless
         he is picked up by his foster father or foster mother.’
         When a staff member from A Second Chance arrives to
         transport [Child], he ‘screams and cries.         On one
         occasion, [Child] held onto the curtains and screamed
         when the A Second Chance worker arrived to pick him up.
         He pulled on them so hard they came off.’ In addition,
         [Child's] foster mother, according to KidsVoice, indicated
         that [Child] ‘now touches and holds his private parts both
         inside and outside his diaper. It has been reported that
         [Child] covers his ears when reprimanded.’          These
         behaviors are ‘new,’ according to KidsVoice.          Also,
         KidsVoice reported that [Child’s] behavior seems to
         return to normal as the week goes on, and gets worse
         again after Thursday visits. . . .

      See OCYF Exhibit 2; Psychological Evaluation Report, 6/21/16,
      Collateral Information, at 2-3.
      ___________________________________________________

      [fn.1] Father had a history of domestic abuse with his previous
      wife, S.K. I.K.-M. is Father’s daughter with S.K. I.K.-M. was
      also active with OCYF and a dependent child with the court.

      [fn.2] This motion alleged that the caseworker reported that:
      Father drove carelessly; Foster Mother “observed a brush burn”
      on Child’s back; Father was “not spending much time actually
      interacting” with Child; and Father’s “mental health treatment is
      unverified.” Motion for Supervised Visits; 9/22/15, at 1-3.

Trial Court Opinion, 4/24/17, at 3-6 (footnotes in original) (some internal

footnotes, citations, and capitalization omitted).

      On February 17, 2017, the trial court granted OCYF's petition and

terminated Father’s parental rights to Child. On March 23, 2017, Father filed

the notice of appeal from the termination decree regarding Child, along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).


                                     -6-
J-A21030-17



       Father raises the following issues:

       1. Did the trial court abuse its discretion and/or err as a matter
       of law in granting the petition to involuntarily terminate Father’s
       parental rights pursuant to 23 Pa.C.S. §2511(a)(2), (5), and
       (8)?

       2. Did the trial court abuse its discretion and/or err as a matter
       of law in concluding that CYF met its burden of proving by clear
       and convincing evidence that termination of [Father’s] parental
       rights would best serve the needs and welfare of the child
       pursuant to 23 Pa.C.S. §2511(b)?

Father’s Brief at 5.3

       In his first issue, Father argues that the evidence demonstrates that

he made sufficient progress in compliance with the goals set by OCYF for

him to be reunified with Child.           Father’s Brief at 9-10 and 16.   Father

complains that OCYF was unwilling to accept his explanation for Child’s

injuries as accidental, despite the fact that OCYF had no explanation for the

cause of the injuries. Id. at 9-10. Specifically, Ms. Shankle testified that

Father made progress in parenting, and admitted that there had not been

any reported incidents of domestic violence since November of 2015. Id. at

9 (citing N.T., 2/10/17, at 66 and 74). Father also states that Dr. O’Hara

acknowledged that Father had positive parenting skills. Father’s Brief at 9

(citing N.T., 2/10/17, at 10).

____________________________________________


3 We note that Father stated his issues somewhat differently in his concise
statement, particularly, that he has reduced the number of issues by
combining them. We, nevertheless, find them sufficiently preserved for our
review.



                                           -7-
J-A21030-17



     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa.
     2011) (plurality opinion)]. As has been often stated, an abuse of
     discretion does not result merely because the reviewing court
     might have reached a different conclusion.          Id.; see also
     Samuel Bassett v. Kia Motors America, Inc., 34 A.3d 1, 51
     (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will. Id.

     As [the Pennsylvania Supreme Court] discussed in R.J.T., there
     are clear reasons for applying an abuse of discretion standard of
     review in these cases. [The Supreme Court] observed that,
     unlike trial courts, appellate courts are not equipped to make the
     fact-specific determinations on a cold record, where the trial
     judges are observing the parties during the relevant hearing and
     often presiding over numerous other hearings regarding the child
     and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion. In re
     Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).




                                     -8-
J-A21030-17


      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     We will address section 2511(a)(2) and (b), which provide, in

relevant part:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the


                                      -9-
J-A21030-17


      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

      [Section] 2511(a)(2) provides statutory grounds for termination
      of parental rights where it is demonstrated by clear and
      convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” . . .

      This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded
           that a parent who is incapable of performing parental
           duties is just as parentally unfit as one who refuses to
           perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986) quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.




                                     - 10 -
J-A21030-17



      This Court has long recognized that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).         A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      The trial court addressed Father’s issue challenging the sufficiency of

the evidence to support the termination of his parental rights as follows.

      While Father has been relatively compliant with the Family Plan,
      Father has failed to make adequate progress and cannot or will
      not remedy the conditions that existed which led to the removal
      of Child in a reasonable amount of time.                Additionally,
      termination meets the Child’s needs and welfare. This [c]ourt
      finds it unsettling that Father’s visitation was twice ordered to go
      back to being supervised and that Father has not been able to
      obtain unsupervised visitation again since July 6, 2016. Despite
      Father’s completion of the Arsenal parenting program, Ms.
      Shankle testified that Father “lacks consistency” and “still had to
      ask basic questions about activities” for Child. For example,
      Father had to be reminded that Child needed to wear a helmet
      while riding a motorized four-wheeler. Father also continued to
      need to be “redirected about the cleanliness of his home and the
      environment that [Child] is sleeping in” after it was discovered
      that Child’s bedroom did not have the toddler bed in it and there
      were car parts and papers on the floor.

      Ms. Shankle testified that while Father reached some of the
      goals set out for him in the Family Plan, OCYF sought
      termination of Father’s rights because:

          [Child] has been in care for 27 months. [OCYF] has
          provided [Father] with a number of services and support
          to reunify with [Child]. Unfortunately, [Father] has been
          unable to reach a point that reunification is possible. As
          [OCYF] has moved towards unsupervised visits on two


                                     - 11 -
J-A21030-17


        occasions, the    visits   had   to   revert   back   to   being
        supervised.

        On the second time that [Father] had unsupervised
        visitation and overnight visitation with [Child], [Child] had
        exhibited severe behaviors where he was having night
        terrors and having severe tantrums and emotional
        disturbances.

     It is of paramount concern that Father has not provided an adequate
     explanation of the injuries to Child that brought him into care. This
     [c]ourt concluded that Father does not have the capacity to parent
     Child and cannot or will not remedy the conditions which led to
     removal in a reasonable amount of time. In reaching this decision,
     this [c]ourt relied upon the testimony of Terry O’Hara, Ph.D., [] a
     licensed psychologist for Allegheny Forensic Associates, who conducted
     several evaluations of this family throughout the history of this case.
     Dr. O’Hara had “significant concerns that the essential issues leading
     to [Child’s] removal have not been addressed. . . . I think [Child] is
     still at risk for abuse and injury if he were to be unsupervised with his
     father.”     Dr. O’Hara explained that there’s been “a multitude of
     unexplained injuries for [Child] which there’s been no explanation for
     the injuries by his parents. . . . I have no evidence that these issues
     have been addressed.”

     On February 11, 2015, Dr. O’Hara conducted an interactional
     evaluation of Father, Child and Child’s half-sibling, I.M.-K. Dr. O’Hara
     observed that Father demonstrated positive parenting skills, however,
     he noted that Father “was not appropriately supporting [Child’s] head
     while carrying him, [Father] acknowledged ‘dropping’ [Child] during a
     relatively recent visit, and acknowledged that [Child] accidentally
     struck his head on the door frame while being carried by [Father].
     [Father’s] elbow also covered [Child’s] mouth on one occasion for
     several moments during this evaluation.”          See OCYF Exhibit 2;
     Psychological    Evaluation    Report,     2/11/15,      Discussion    &
     Recommendations, at 21.

     On March 10, 2015, Dr. O’Hara conducted an individual evaluation
     with Father. Dr. O’Hara noted several concerns with Father's mental
     health:

        [Father] acknowledged carelessness and awkwardness
        with the children. . . . [Father] has been involved with
        the police on several occasions and he often externalized

                                    - 12 -
J-A21030-17


        responsibility   for   his   circumstances    with   police
        involvement, negative interactions with the Army, and his
        interactions with OCYF. During the evaluation, [Father]
        acknowledged depressed mood, inattention, over activity,
        impulsivity, a history of anxiety, several symptoms of
        PTSD, and a history of anger management concerns. He
        also acknowledged domestic violence in his relationship
        with [S.K.], and he alleged exposure to domestic violence
        and abuse during his upbringing.        He has not been
        consistent with treatment through the VA.          In this
        examiner’s opinion, [Father’s] carelessness with the
        children is, at least in part, related to his unaddressed
        mental health concerns, including PTSD and [Attention
        Deficit Hyperactivity Disorder].     These mental health
        issues can influence a lack of focus and attunement to the
        children and impulsivity when with them.

     See OCYF Exhibit 2; Psychological Evaluation Report, 3/10/15,
     Discussion & Recommendations, at 28-29.

     On August 10, 2015, Dr. O'Hara conducted an individual
     evaluation of Father and an interactional evaluation of Father
     and Child. Dr. O’Hara noted that Father completed the Arsenal
     parenting program, continued to be involved with family
     resources in-home program, participated with the Men’s Group,
     and the VA. See OCYF Exhibit 2; Psychological Evaluation
     Report, 8/10/15, Discussion & Recommendations, at 16.
     However, Father “acknowledged anxiety about his children,
     symptoms of PTSD, and poor sleep. He showed defensiveness
     . . . and his responses [on the test] were . . . reflective of
     depression, anxiety, externalization, health issues, lack of
     support, and distrust in relationships.” See OCYF Exhibit 2;
     Psychological Evaluation Report, 8/10/15, Discussion &
     Recommendations, at 17.

     On June 21, 2016, Dr. O’Hara conducted an individual evaluation
     of Father and an interactional evaluation of Child and Father
     because OCYF received reports from the foster family, the
     daycare, and early intervention worker that they noticed a
     change in Child’s behavior after unsupervised, overnight visits
     with Father. Dr. O’Hara observed that Father “exhibited several
     positive parenting skills” but testified that Child “cried for several
     minutes during the initial part of the interactional [evaluation].
     [Child] attempted to leave the evaluation.           He was further

                                    - 13 -
J-A21030-17


     resistant to entering into the evaluation with his father.” TR at
     1; See OCYF Exhibit 2; Psychological Evaluation Report,
     6/21/16, Discussion & Recommendations, at 18. Regarding
     Child’s alleged change in behavior since beginning unsupervised,
     overnight visits with Father, Dr. O’Hara suggested that
     “increased anxiety for children of [Child’s] age is not atypical
     during times of significant transition, especially when increased
     time is spent with a caregiver with whom the child is not
     primarily attached.” However, Dr. O’Hara proffered that “given
     the history of allegations involving this case, in conjunction with
     [Mother’s] allegations and [Child’s] historical injuries, of which
     the CAC was significantly concerned, we should also be attuned
     to the possibility of ongoing abuse of [Child].” See OCYF Exhibit
     2; Psychological Evaluation Report, 6/21/16, Discussion &
     Recommendations, at 18. (Emphasis added.)

     On November 23, 2016, Dr. O’Hara conducted an interactional
     evaluation with Child with Father. Dr. O’Hara recounted that
     Father’s parenting and mental health were still a concern and
     explained:

        . . . [Father] showed irritation during this evaluation in
        front of his son. [Father] was upset about the order of
        the evaluations . . . . he was of the opinion that it was
        unfair that the foster parents went first with [Child] not
        only during this evaluation but on the most recent one
        . . . from June.

        But what was concerning for me was that he showed
        irritation in front of [Child] and his consequent mood as a
        result negatively impacted his engagement, his
        attunement with [Child]. So he wasn’t appropriately
        supervising [Child] during the initial part of the most
        recent interactional evaluation.

        He also appeared depressed on occasion as well, and I
        think this negatively impacted [Child’s] engagement with
        his father. [Child] was distant with his father during the
        first 10, 15 minutes of the interactional [evaluation]. He
        also attempted to leave the evaluation. He was also
        hesitant to enter into the evaluation, and he showed
        qualitatively more aggression in his play than I observed
        during the interactional [evaluation] with his foster
        parents.

                                   - 14 -
J-A21030-17



     Given Father’s “history of inattention” and “significant
     carelessness,” Dr. O’Hara was concerned that if Father’s
     depression and ADHD symptoms are not appropriately being
     addressed “his mood could negatively impact his parenting.”

     On November 23, 2016, Dr. O’Hara conducted a final individual
     evaluation of Father. Dr. O’Hara acknowledged that Father was
     successfully discharged from mental health treatment at the Vet
     Center because his doctor obtained a new position. “However,
     Mr. Zimmerman reports that [Father] was not discussing his
     OCYF involvement in treatment, nor did he disclose that [Child’s]
     goal was changed to adoption in August. Furthermore, [Father]
     was not compliant with medication management and last
     participated in a psychiatric appointment in June.” See OCYF
     Exhibit 2; Psychological Evaluation Report, 11/23/16, Discussion
     and Recommendations, at 23. Dr. O’Hara concluded:

        I’m acutely aware of [Father] being in adherence to many
        of the recommendations of him, and also there have been
        no criminal charges filed against [Father,] either. I think
        that he has made progress in some areas, and I think he
        clearly cares a lot about his son, and I think [Child] has
        benefits that he has in his relationship with his father as
        well.

        My main concerns, on the other hand, with regard to this
        case include, first of all, as I mentioned, [Father] has not
        reportedly been cooperative with his medications, his
        psychiatric appointments, and if this is valid, then his
        long-term issues with ADHD and depression are likely not
        being sufficiently addressed, and I think this can be
        particularly problematic when we look at some of the
        allegations that have happened and the injuries that have
        occurred with [Child] as well.

        [Father] does acknowledge that he’s been very careless
        with his son, and I think this carelessness is likely to
        continue if the ADHD is not appropriately addressed.

        Secondly and foundationally, a main concern that I’ve
        alluded to is [Child] has sustained multiple substantial
        injuries while in his father and [Mother’s] care. Also,


                                   - 15 -
J-A21030-17


        [Father’s] daughter [I.K.-M.] sustained a black eye in the
        care of her father and stepmother, [Mother].

        Dr. Wolford of CAC and Dr. Romberger, [Child’s]
        pediatrician, I believe, they both believe that [Child’s]
        substantial injuries were the result of child abuse.

        Furthermore, as I’ve noted, [Mother] alleged significant
        abuse of [Child] by [Father]. Her allegations of [Child’s]
        injuries to his head and his ear were something that was
        noted by . . . CAC as well. And as I mentioned, [Mother]
        and [S.K.] both alleged being choked by [Father].

        Within the context of domestic violence, being choked is
        something that’s not common to hear as opposed to
        being, you know, someone striking another. So I think
        that was noteworthy.

        . . . [T]here’s no assumption of responsibility with the
        exception of [Father] acknowledging that that he’s been
        careless.    There’s also evidence [Father] provided
        contrasting accounts to Dr. Romberger with respect to
        [Child’s] injury to his nipple, that he stated initially
        apparently that something had occurred in the bathroom
        in the waiting room prior to the visit, and after it was
        revealed to [Father] that that wasn’t possible, the story
        was allegedly changed, that something had happened two
        weeks prior.

        I don’t have any evidence that [Father] has addressed
        the issues, the factors that are associated to the injuries
        of [Child], which would include emotional regulation,
        anger management, impulsivity, violence and low
        frustration tolerance.

        It’s my opinion that [Child] would be at risk of further
        injury if he were to be returned to his father’s care at this
        time as a result of these issues not being sufficiently
        addressed, and so those are my foundational
        recommendations and opinions.

     This [c]ourt concluded that Father’s lack of progress in terms of
     parenting and mental health treatment exhibits a lack of
     capacity to parent Child and that he cannot or will not remedy

                                   - 16 -
J-A21030-17


      the conditions which led to removal in a reasonable amount of
      time. Additionally, termination meets the needs and welfare of
      Child. Accordingly, OCYF established grounds for Father's
      termination pursuant to [§ 2511(a)(2)]. . . .

Trial Court Opinion, 4/24/17, at 8-13 (some internal citations omitted)

(internal emphasis and footnote omitted).

      After a careful review of the record, we find that termination of

Father’s parental rights to Child was warranted pursuant to section

2511(a)(2) because the evidence demonstrates that Father lacks parental

capacity and Father will be unable to remedy that situation within a

reasonable period of time, if ever.    As there is competent evidence in the

record that supports the trial court’s findings and credibility determinations,

we find no abuse of the trial court’s discretion under section 2511(a)(2). In

re Adoption of S.P., 47 A.3d at 826-27.

      Next, we will review Father’s second issue, in which he challenges the

sufficiency of the evidence to support the trial court’s termination of his

parental rights under section 2511(b). Father contends that the trial court

abused its discretion in concluding that the evidence demonstrated a clear

necessity to terminate his parental rights, as he asserts that the termination

will not best serve Child’s needs and welfare. Father’s Brief at 10 and 14-

16.   Father argues that termination would unnecessarily and permanently

terminate the loving relationship he has with Child, and the strong bond that

Child has with him. Id. Father asserts that Mr. Kemp testified that, during

his supervision of Father’s visits with Child, he observed Child is animated

                                      - 17 -
J-A21030-17


and excited to see Father, and Child is visibly upset when he has to separate

from Father. Id. at 15 (citing N.T., 2/10/17, at 87, 90).

      This Court has stated that the focus in terminating parental rights

under section 2511(a) is on the parent, but it is on the child pursuant to

section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super 2008) (en banc). In reviewing the evidence in support of termination

under section 2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., 620 A.2d 481, 485 (Pa.
      1993), the Supreme] Court held that the determination of the
      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      In addressing Father’s challenge to the sufficiency of the evidence to

support the termination of his parental rights under section 2511(b), the

trial court stated as follows:

      Here, this [c]ourt judiciously evaluated the bond between Father
      and Child and determined that there was no indication that an
      emotional bond exists to the extent that the termination of
      parental rights of Father would cause Child to suffer extreme
      emotional consequences. In Re E.M., 620 A.2d [481,] 485
      [(Pa. 1993)].




                                    - 18 -
J-A21030-17


     On August 8, 2016, and November 23, 2016, Dr. O’Hara
     conducted an interactional evaluation of the Foster Parents and
     Child.    He “assessed [the Foster Parents] as possessing
     significant stability and strong parenting skills. [Child] also in
     my opinion demonstrated several elements or components of
     security and attachment in his relationship with them.”

     In the evaluations between Child and Father, Dr. O’Hara
     observed some elements of security and attachment. “There
     were times when he directed himself to his father. He was
     engaging with his father, smiled and laughed with his father as
     well.” However, Dr. O’Hara qualified the attachment between
     Father and Child:

        In those cases where children are securely attached to
        more than one caregiver, if the child were to end the
        relationship with one of the caregivers, the potential
        detriment which could result in the end of that
        relationship for a child with that particular caregiver, that
        potential detriment can be mediated by the security and
        attachment that the child has with the other caregiver.
        And I think that would be the case for [Child], given his
        strong relationship with the [Foster Parents].

     This [c]ourt finds it unsettling that Dr. O’Hara was in support of
     unsupervised visitation or at least partial unsupervised visitation
     prior to the evaluations in June [] 2016. However, he then
     recommended that all visitation be supervised due to “[Mother’s]
     concerning allegations.” While Dr. O’Hara was not able to fully
     discern whether Mother’s allegations of domestic abuse were
     accurate, Dr. O’Hara testified that “there has been some
     consistency with regard to what [Mother] has reported and the
     findings from . . . [CAC]. There’s also been some similarities
     with what [Mother] has alleged and what [was alleged by S.K.],
     who is [Father’s] prior paramour[;] they both alleged that they
     had been choked by [Father].”

     Child was removed from [] Father’s care in November [] 2014
     and has resided with the Foster Parents since September 15,
     2015. Child is now three years old and has been out of []
     Father’s care for twenty-seven months. This [c]ourt credits Dr.
     O’Hara’s testimony that “permanency is of urgent concern for
     [Child]. There’s a variety of developmental needs that depend


                                   - 19 -
J-A21030-17


      upon factors associated with permanency and benefits of
      permanency, like stability and safety and security.”

      This [c]ourt was within its discretion when it determined that
      severing Child’s bond with Father would not cause extreme
      emotional consequences.       The evidence established that
      termination will be able to provide Child with much needed
      stability and permanence at his young age.         This [c]ourt
      concludes that the developmental, physical and emotional needs
      and welfare of Child would be best served by terminating
      Father’s parental rights.

                                     ...

      With the grounds for termination established, it is evident to this
      [c]ourt that termination would best meet Child’s needs and
      welfare. For the reasons set forth in this Opinion, the decision of
      this [c]ourt should be affirmed.

Trial Court Opinion, 4/24/17, at 14-16 (internal citations omitted).

      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs


                                    - 20 -
J-A21030-17


of the child.   See In re K.Z.S., 946 A.2d 753, 763-64 (Pa. Super. 2008)

(affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      In fact, our Supreme Court has observed that the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition, and that “[e]ven the most abused of

children will often harbor some positive emotion towards the abusive

parent.” See In re: T.S.M., 71 A.3d at 267 quoting In re K.K.R.-S., 958

A.2d at 535. The Supreme Court instructed, “[t]he continued attachment to

the natural parents, despite serious parental rejection through abuse and

neglect, and failure to correct parenting and behavior disorders which are

harming the children cannot be misconstrued as bonding.”            In re: T.S.M.,

71 A.3d at 267 quoting In re Involuntary Termination of C.W.S.M., 839

A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting).

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. In re Z.P.,

994 A.2d at 1121.         Further, this Court has stated: “a parent’s basic

constitutional right to the custody and rearing of . . . [his] child is converted,

upon the failure to fulfill . . . [his] parental duties, to the child’s right to have


                                       - 21 -
J-A21030-17


proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”      In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. In re Adoption of

S.P., 47 A.3d at 826-27. Accordingly, it was proper for the trial court to find

no bond exists such that Child would suffer permanent emotional harm if

Father’s parental rights were terminated.       This Court finds no abuse of

discretion in the trial court’s termination of Father’s parental rights pursuant

to section 2511(b).    We, therefore, affirm the order terminating Father’s

parental rights with regard to Child under section 2511(a)(2) and (b).

      Order affirmed. Jurisdiction relinquished.




                                     - 22 -
J-A21030-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2017




                          - 23 -